DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 6 of U.S. Patent No. 10,770,792 in view of Sazegar et al. US Patent Application Publication 2016/0261042. 
Regarding claims 1 & 14, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claims 1 & 14 of the instant invention except the limitation of “the alignment films being made of a polyimide-based resin, and having a relative dielectric constant of 3.8 or more”.
However, Sazegar et al. teaches a dielectric constant of 2-4 (Par. 0066). Additionally, U.S. Patent No. 10,770,792 teaches that a polyimide resin is preferable due to its mechanical strength (Col. 34 L 40-43).
In this particular case, forming the alignment films of a polyimide-based resin is common and well known in the art for its mechanical strength as evident 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the alignment films of a polyimide-based resin due to its mechanical strength and having a relative dielectric constant of 3.8 or more as a result effect in order to obtain good antenna radiation characteristics. 
Regarding claim 2, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 2 of the instant invention except the limitation of “the alignment film being made of a polyimide-based resin, and having a relative dielectric constant of 3.8 or more”.
However, Sazegar et al. teaches a dielectric constant of 2-4 (Par. 0066). Additionally, U.S. Patent No. 10,770,792 teaches that a polyimide resin is preferable due to its mechanical strength (Col. 34 L 40-43).
In this particular case, forming the alignment film of a polyimide-based resin is common and well known in the art for its mechanical strength as evident by U.S. Patent No. 10,770,792, and having a relative dielectric constant of 3.8 or more is common and well known in the art as evident by Sazegar et al. for the desired antenna radiation characteristics.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the alignment film of a polyimide-based resin due to its mechanical strength and having a relative dielectric 
Regarding claim 3, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 3 of the instant invention except the limitation of “wherein the alignment film has the relative dielectric constant of 4.2 or more”.
However, U.S. Patent No. 10,770,792 teaches a dielectric constant of greater than 4 (Col. 11 L 13).
In this particular case, having a relative dielectric constant of 4.2 or more is common and well known in the art as evident by Sazegar et al. for the desired antenna radiation characteristics.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the alignment film with a relative dielectric constant of 4.2 or more as a result effect in order to obtain good antenna radiation characteristics. 
Regarding claim 4, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 4 of the instant invention except the limitation of “wherein the alignment film has a thickness of 0.18 μm or less”.
However, the skilled artisan recognizes forming the alignment film to have a sufficient thickness to provide sufficient mechanical strength. 
In this particular case, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the alignment film of Mizusaki et al. to have a thickness of 0.18 μm or less as a result effect in order to provide sufficient mechanical strength.
Regarding claim 5, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 5 of the instant invention except the limitation of “wherein the alignment film formed on the TFT substrate and the alignment film formed on the slot substrate have a different thickness from each other, and both the alignment films have a thickness of 0.18 μm or less”.
However, the skilled artisan recognizes forming the alignment film to have a sufficient thickness to provide sufficient mechanical strength. 
In this particular case, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide both the alignment films of Mizusaki et al. to have a thickness of 0.18 μm or less as a result effect in order to provide sufficient mechanical strength.
Regarding claim 6, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 6 of the instant invention except the limitation of “wherein the alignment film has a thickness of 0.12 μm or less”.
However, the skilled artisan recognizes forming the alignment film to have a sufficient thickness to provide sufficient mechanical strength. 
In this particular case, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the alignment film of Mizusaki et al. to have a thickness of 0.12 μm or less as a result effect in order to provide sufficient mechanical strength.
Regarding claim 7, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 7 of the instant invention except the limitation of “wherein the liquid crystal cell has a thickness of 3.9 μm or less”.
However, U.S. Patent No. 10,770,792 teaches wherein the liquid crystal cell has a thickness of 3.9 μm or less (1 μm to 500 μm Col. 11 L 40).
In this particular case, providing the liquid crystal cell has a thickness of 3.9 μm or less is known in the art to provide sufficient reliability (Col. 11 L 35-40).

Regarding claim 8, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 8 of the instant invention except the limitation of “wherein in one of the antenna units, the patch electrode and the slot electrode overlap each other at a length of 30 μm or more”.
However, U.S. Patent No. 10,770,792 teaches wherein in one of the antenna units, the patch electrode and the slot electrode overlap each other (Figs. 1, 21) and discloses in Col. 15 L 1-7 that the overlap constitutes the capacitance.
In this particular case, providing the overlap at a particular length is known in the art in order to obtain sufficient capacitance to provide good performance.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide in one of the antenna units, the patch electrode and the slot electrode overlap each other at a length of 30 μm or more as a result effect in order to provide sufficient capacitance to obtain good performance.
Regarding claim 9, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 9 of the instant invention except the limitation of “wherein the slot has a width of 60 μm or more”.
However, U.S. Patent No. 10,770,792 teaches wherein the slot has a width of 60 μm or more (0.5 mm Col. 31 L 15).
In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the slot with a width of 60 μm or more as a result effect to provide sufficient width of the slot to obtain good performance.
Regarding claim 10, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 10 of the instant invention except the limitation of “wherein the alignment film aligns a liquid crystal compound included in the liquid crystal layer at a pretilt angle of 1° or less”.
However, U.S. Patent No. 10,770,792 teaches wherein the alignment film aligns a liquid crystal compound included in the liquid crystal layer at a pretilt angle of 1° or less (angle 0 as seen in Fig. 21).
In this particular case, the pretilt angle is recognized to be configured based on the desired angle of directivity.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the alignment film aligns a liquid crystal compound included in the liquid crystal layer at a pretilt angle of 1° or less as a result effect based on the desired angle of directivity.
Regarding claim 11, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 11 of the instant invention except the limitation of “wherein the liquid crystal compound has a positive dielectric anisotropy”.
However, U.S. Patent No. 10,770,792 teaches wherein the liquid crystal compound has a positive dielectric anisotropy (Col. 11 L 11).
In this particular case, providing the liquid crystal compound to have a positive dielectric anisotropy is known in the art in order to be a suitable dielectric material.
 Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the liquid crystal compound to have a positive dielectric anisotropy in order to be a suitable dielectric material.
Regarding claim 12, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 12 of the instant invention except the limitation of “wherein the liquid crystal compound has a dielectric anisotropy Δε of 10 or more”.
However, U.S. Patent No. 10,770,792 teaches wherein the liquid crystal compound has a dielectric anisotropy Δε of 10 or more (Col. 11 L13).
In this particular case, providing the liquid crystal compound to have a dielectric anisotropy Δε of 10 or more is known in the art in order to be a suitable dielectric material.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the liquid crystal compound to 
Regarding claim 13, each of claims 1 & 6 of U.S. Patent No. 10,770,792 teach all the limitations of claim 13 of the instant invention except the limitation of “wherein a variation ΔC in capacitance when no voltage is applied and when a voltage of 15 V is applied between the patch electrode of the TFT substrate and the slot electrode of the slot substrate is 1000 pF or more”.
However, the skilled artisan recognizes how to select the value of variation in capacitance based on the required capacitance for the best operation.
In this particular case, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the variation ΔC in capacitance when no voltage is applied and when a voltage of 15 V is applied between the patch electrode of the TFT substrate and the slot electrode of the slot substrate to 1000 pF or more as a result effect for the best operation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over Mizusaki et al. US Patent 10,770,792 in view of Sazegar et al. US Patent Application Publication 2016/0261042.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 
Regarding claim 1, Mizusaki et al. teaches a liquid crystal cell (Figs. 1, 21) comprising: 
a thin film transistor (TFT) substrate including a first dielectric substrate (TFT substrate including a first dielectric substrate Claim 1), a plurality of TFTs supported on the first dielectric substrate (plurality of TFTs supported on the first dielectric substrate Claim 1), and a plurality of patch electrodes electrically connected to the TFTs (a plurality of patch electrodes Claim 1); 
a slot substrate including a second dielectric substrate (slot substrate including a second dielectric substrate Claim 1) and a slot electrode including a plurality of slots supported on the second dielectric substrate (plurality of slots arranged Claim 1); 
a liquid crystal layer interposed between the TFT substrate and the slot substrate that are arranged such that the patch electrode and the slot electrode face each other (liquid crystal layer provided between the TFT substrate the slot substrate / plurality of slots arranged corresponding to the plurality of patch electrodes Claim 1); 
a plurality of antenna units each including one of the patch electrodes and the slot electrode including at least one of the slots arranged corresponding to 
alignment films formed on surfaces of both of the TFT substrate and the slot substrate facing the liquid crystal layer (a first alignment film covering the plurality of patch electrodes / a second alignment film covering the slot electrode Claim 1), the alignment films being made of a polyimide-based resin (Col. 34 L 40-43).
Mizusaki et al. is silent on the alignment films having a relative dielectric constant of 3.8 or more.
However, Sazegar et al. teaches a dielectric constant of 2-4 (Par. 0066).
In this particular case, providing the alignment films to have a relative dielectric constant of 3.8 or more is common and well known in the art as evident by Sazegar et al. for the desired antenna radiation characteristics.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the alignment films of Mizusaki et al. to have a relative dielectric constant of 3.8 or more based on the teachings of Sazegar et al. as a result effect in order to obtain good antenna radiation characteristics. 
Regarding claim 2, Mizusaki et al. teaches a liquid crystal cell (Figs. 1, 21) comprising: 
a TFT substrate including a first dielectric substrate (TFT substrate including a first dielectric substrate Claim 1), a plurality of TFTs supported on the first dielectric substrate (plurality of TFTs supported on the first dielectric 
a slot substrate having a second dielectric substrate (slot substrate including a second dielectric substrate Claim 1) and a slot electrode including a plurality of slots supported on the second dielectric substrate (plurality of slots arranged Claim 1); 
a liquid crystal layer interposed between the TFT substrate and the slot substrate that are arranged such that the patch electrode and the slot electrode face each other (liquid crystal layer provided between the TFT substrate the slot substrate / plurality of slots arranged corresponding to the plurality of patch electrodes Claim 1); 
a plurality of antenna units each including one of the patch electrodes and the slot electrode including at least one of the slots arranged corresponding to the one of the patch electrode (plurality of slots arranged corresponding to the plurality of patch electrodes Claim 1); and 
an alignment film formed on a surface of any one of the TFT substrate and the slot substrate facing the liquid crystal layer (a first alignment film covering the plurality of patch electrodes / a second alignment film covering the slot electrode Claim 1), the alignment film being made of a polyimide-based resin (Col. 34 L 40-43).
Mizusaki et al. is silent on the alignment film having a relative dielectric constant of 3.8 or more.
However, Sazegar et al. teaches a dielectric constant of 2-4 (Par. 0066).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the alignment film of Mizusaki et al. to have a relative dielectric constant of 3.8 or more based on the teachings of Sazegar et al. as a result effect in order to obtain good antenna radiation characteristics. 
Regarding claim 3, Mizusaki et al. as modified teaches wherein the alignment film has the relative dielectric constant of 4.2 or more (Col. 11 L 13).
Regarding claim 4, Mizusaki et al. as modified teaches the liquid crystal cell according to claim 1 as shown in the rejection above.
Mizusaki et al. is silent on wherein the alignment film has a thickness of 0.18 μm or less.
However, the skilled artisan recognizes forming the alignment film to have a sufficient thickness to provide sufficient mechanical strength. 
In this particular case, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the alignment film of Mizusaki 
Regarding claim 5, Mizusaki et al. as modified teaches the liquid crystal cell according to claim 1 as shown in the rejection above.
Mizusaki et al. is silent on wherein the alignment film formed on the TFT substrate and the alignment film formed on the slot substrate have a different thickness from each other, and both the alignment films have a thickness of 0.18 μm or less.
However, the skilled artisan recognizes forming the alignment film to have a sufficient thickness to provide sufficient mechanical strength. 
In this particular case, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide both the alignment films of Mizusaki et al. to have a thickness of 0.18 μm or less as a result effect in order to provide sufficient mechanical strength.
Regarding claim 6, Mizusaki et al. as modified teaches the liquid crystal cell according to claim 2 as shown in the rejection above.
Mizusaki et al. is silent on wherein the alignment film has a thickness of 0.12 μm or less.

In this particular case, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the alignment film of Mizusaki et al. to have a thickness of 0.12 μm or less as a result effect in order to provide sufficient mechanical strength.
Regarding claim 7, Mizusaki et al. as modified teaches wherein the liquid crystal cell has a thickness of 3.9 μm or less (1 μm to 500 μm Col. 11 L 40).
Regarding claim 8, Mizusaki et al. as modified teaches wherein in one of the antenna units, the patch electrode and the slot electrode overlap each other (Figs. 1, 21).
Mizusaki et al. as modified is silent on the patch electrode and the slot electrode overlap each other at a length of 30 μm or more.
However, Mizusaki et al. discloses in Col. 15 L 1-7 that the overlap constitutes the capacitance. 
In this particular case, providing the overlap at a particular length is known in the art in order to obtain sufficient capacitance to provide good performance.

Regarding claim 9, Mizusaki et al. as modified teaches wherein the slot has a width of 60 μm or more (0.5 mm Col. 31 L 15).
Regarding claim 10, Mizusaki et al. as modified teaches wherein the alignment film aligns a liquid crystal compound included in the liquid crystal layer at a pretilt angle of 1° or less (angle 0 as seen in Fig. 21).
Regarding claim 11, Mizusaki et al. as modified teaches wherein the liquid crystal compound has a positive dielectric anisotropy (Col. 11 L11).
Regarding claim 12, Mizusaki et al. as modified teaches wherein the liquid crystal compound has a dielectric anisotropy Δε of 10 or more (Col. 11 L13).
Regarding claim 13, Mizusaki et al. as modified teaches the liquid crystal cell according to claim 1 as shown in the rejection above.
Mizusaki et al. is silent on wherein a variation ΔC in capacitance when no voltage is applied and when a voltage of 15 V is applied between the patch electrode of the TFT substrate and the slot electrode of the slot substrate is 1000 pF or more.
However, the skilled artisan recognizes how to select the value of variation in capacitance based on the required capacitance for the best operation.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the variation ΔC in capacitance when no voltage is applied and when a voltage of 15 V is applied between the patch electrode of the TFT substrate and the slot electrode of the slot substrate to 1000 pF or more as a result effect for the best operation.
Regarding claim 14, Mizusaki et al. as modified teaches a scanning antenna, comprising: the liquid crystal cell according to claim 1 (Claims 1, 6); and a reflective conductive plate disposed so as to face an opposite surface of the second dielectric substrate on which the slot electrode is not formed, with a dielectric layer interposed therebetween (a reflective conductive plate disposed to face a second main surface on an opposite side to the first main surface of the second dielectric substrate with a dielectric layer interposed therebetween Claims 1, 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oda et al. US Patent Application Publication 2014/0299881 discloses a TFT array substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL M BOUIZZA/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845